DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The recitation “the first buffer insulation layer is separated by the second buried insulation layer pattern in the second region” in claim 3, lines 3-4, is not understandable as to the first buffer insulation layer (134a, Fig. 14) is separated from which layer by the second buried insulation layer pattern (118a, Fig. 14).   It seems that the applicant has intended to claim – a plurality portions of first buffer insulation layer 134a along the lateral direction is separated by the second buried insulation layer pattern 118a in the second region II --.

    PNG
    media_image1.png
    562
    548
    media_image1.png
    Greyscale

              
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 5, 9, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yoon et al. (US 2018/0350818, PD= 12/6/18).
	In re claim 1, Yoon et al., in Figs. 18-20 and corresponding text, teach a semiconductor device, comprising: 
a substrate 100 including a first region A having a first trench 112T and a second region B having a second trench 112T; 
a first buried insulation layer pattern 112A disposed in the first trench 112T; 
the second trench 112T includes the first buried insulation layer pattern 112A, a second buried insulation layer pattern 112B and a third buried insulation layer pattern 112C sequentially stacked therein; 
a first buffer insulation layer 132 ([0086]) disposed on the substrate 110 in the first and second regions A and B, the first buffer insulation layer 132 having a flat upper surface; 
a second buffer insulation layer 134 ([0086]) disposed on the first buffer insulation layer 132; and 
a bit line structure BLS ([0103]) disposed on the first and second regions A and B, wherein a first portion P1 of the bit line structure BLS is disposed on the second buffer insulation layer 134, and the first portion P1 of the bit line structure BLS has a flat lower surface, and wherein a second portion P2 of the bit line structure BLS directly contacts a surface of the substrate 110 in the first region A.

    PNG
    media_image2.png
    522
    803
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    821
    media_image3.png
    Greyscale

	In re claim 2, Yoon et al., in Fig. 20 and corresponding text, teach that the bit line structure BLS disposed on the second region B has a flat upper surface and a flat lower surface.

	In re claims 5 and 18, Yoon et al., in Fig. 18 and corresponding text, teach that the second buffer insulation layer 134 on the second region B is disposed or formed on the first buffer insulation layer 132 and the second buried insulation layer pattern 112B.

	In re claim 9, Yoon et al., in Figs. 18-20 and corresponding text, teach a semiconductor device, comprising:
a substrate 100 including a first region A having a first trench 112T and a gate trench 120T and a second region B having a second trench 112T; 
a first buried insulation layer pattern 112A disposed in the first trench 112T; 
the second trench 112T includes the first buried insulation layer pattern 112A, a second buried insulation layer pattern 112B and a third buried insulation layer pattern 112C sequentially stacked therein; 
a first buffer insulation layer 132 ([0086]) disposed on the substrate 110 in the first and second regions A and B, the first buffer insulation layer 132 having a flat upper surface; 
a second buffer insulation layer 134 ([0086]) disposed on the first buffer insulation layer 132; 
a gate structure WLS (note: word line WLS = 126 +124+122, acts as the gate structure, because Yoon et al. named layer 122 as “a gate dielectric layer”, which 
a bit line structure BLS ([0103]) disposed on the first and second regions A and B, the bit line structure BLS extending from the first region A to the second region B, 
wherein a first portion P1 of the bit line structure BLS is disposed on the second buffer insulation layer 134, and the first portion P1 of the bit line structure BLS has a flat lower surface, 
wherein a second portion P2 of the bit line structure BLS directly contacts a surface of the substrate 110 in the first region A, and
wherein the bit line structure BLS disposed on the second region B has a flat upper surface and a flat lower surface.
	
	In re claim 12, Yoon et al., in Figs. 18-20 and corresponding text, teach a method of manufacturing a semiconductor device, comprising: 
etching a substrate 100 including a first region CELL and a second region INTERFACE to form a first trench 112T in the first region CELL and a second trench 112T in the second region INTERFACE; 
forming a first buried insulation layer pattern 112A in the first trench 112T; 
sequentially stacking the first buried insulation layer pattern 112A, a second buried insulation layer pattern 112B and a third buried insulation layer pattern 112C in the second trench 112T; 
forming a first buffer insulation layer 132 ([0086]) on the substrate 110 in the first and second regions CELL and INTERFACE, the first buffer insulation layer 132 having a flat upper surface; 
forming a second buffer insulation layer 134 ([0086]) on the first buffer insulation layer 132; and 
forming a bit line structure BLS ([0103]) on the first and second regions CELL and INTERFACE, wherein a first portion P1 of the bit line structure BLS is formed on the second buffer insulation layer 134, and the first portion P1 of the bit line structure BLS has a flat lower surface.
	
	In re claim 19, Yoon et al., in Fig. 18 and corresponding text, teach that the forming of the bit line structure BLS includes forming a plurality of bit line structures BLS on the first and second regions CELL and INTERFACE; and etching portions between the bit line structures BLS to form openings that expose the substrate 110 between the bit fine structures BLS. 

    PNG
    media_image4.png
    528
    821
    media_image4.png
    Greyscale

	In re claim 20, Yoon et al., in Fig. 18 and corresponding text, teach further forming a gate trench 120T in the first region CELL and forming a gate structure WLS in the gate trench 120T (note: word line WLS = 126 +124+122, acts as the gate structure, because Yoon et al. named layer 122 as “a gate dielectric layer”, which means that 126/124/122 as whole acts as the gate structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2018/0350818).
	In re claims 8 and 17, the selection of the thickness of the first buffer insulation layer is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is 
In this regard, Yoon et al. teach providing the first buffer insulation layer 132 as a protection layer ([0107]) for the subsequent etching processing in forming a contact hole pattern BCH ([0107]).   Thus, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize the thickness of the first buffer insulation layer for selective etching in successfully forming the contact hole pattern without damaging the adjacent material layers.  

	Allowable Subject Matter
Claims 4, 6, 7, 10, 11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0350818.  The improvement comprises: (a) an upper surface of the second buried insulation layer pattern on the second region is coplanar with an upper surface of the first buffer insulation layer (claims 4 and 10); a difference between a maximum height and a minimum height of lowermost surfaces of the openings is less than about 50 Å (claim 6); the second region includes a plurality of dummy cells and a width of the second trench is greater than a width of the first trench preliminary first buffer insulation layer on the substrate in the first and second regions; and planarizing an upper surface of the preliminary first buffer insulation layer to form the first buffer insulation layer (claim 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image5.png
    566
    682
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    571
    816
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 21, 2022



/HSIEN MING LEE/